Citation Nr: 0820504	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-34 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for a left 
forehead scar.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty from March 1981 to June 
1981 and from October 1982 to October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The veteran's left forehead scar is well-healed, barely 
visible, and measures approximately one inch. 

2.  The veteran's left forehead scar is not elevated or 
depressed to palpation, adherent to underlying tissues, hypo-
or hyper-pigmented, indurated, inflexible, unstable, or 
painful.  It does not result in abnormal skin texture or 
limitation of motion.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a left 
forehead scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 
(DCs) 7800, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2004 and March 2006 letters, with 
respect to the initial claim of entitlement to service 
connection and the subsequent claim of entitlement to an 
increased disability rating.  The March 2006 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the instant 
appeal originates from the grant of service connection for 
the disability at issue, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2004 and March 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2004, prior to 
the adjudication of the matter in May 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2004 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and a  VA examination report dated in 
September 2004.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

This rule, however, is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id.; cf. Hart v. Mansfield, 21 Vet. App. 
505 (2007)

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran is in receipt of a noncompensable evaluation for 
a left forehead scar under Diagnostic Code 7800, for 
disfigurement of the head, face, or neck.  

Diagnostic Code 7800 provides that a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2007).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are described as follows: 
(1) a scar 5 or more inches (13 or more cm) in length; (2) 
scar at least one-quarter inch (0.6cm) wide at its widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo-or hyperpigmented in an area exceeding six square 
inches; (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc) in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches, and (8) skin indurated and inflexible in an 
area exceeding six square inches.  Also, in Note 3, the 
regulation directs evaluators to take into consideration 
unretouched photographs when evaluating under these criteria.

Additionally, Diagnostic Code 7803 provides a 10 percent 
rating for superficial unstable scars.  Note (1) to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Also, Diagnostic Code 7804 provides a 10 
percent rating for superficial scars that are painful on 
examination.  Diagnostic Code 7805 provides that other scars 
are to be rated on limitation of function of affected part.

In his November 2006 VA Form 9, the veteran alleged that a 
compensable rating was warranted because the scar was very 
visible and numb; however, the objective medical evidence has 
failed to substantiate his assertion.

The veteran was afforded a VA examination in September 2004.  
The veteran presented with no complaints regarding his left 
forehead scar.  The examiner indicated that the scar was 
well-healed, very faded, and measured one inch in length.  
The scar did not adhere to the underlying structures or 
subcutaneous tissue.  There were no contractures or cosmetic 
problems.  There were no keloids or hypertrophy.  
Additionally, there was no evidence of any hypoesthesia.  

A close review of the record has revealed no distinct period 
during which the criteria for a compensable evaluation for a 
left forehead scar for were met.  The medical evidence fails 
to demonstrate any characteristics of disfigurement with 
regard to the veteran's left forehead scar.  It fails all of 
the size requirements in that it is at most one inch long and 
barely visible.  Additionally, there is no evidence that the 
scar is either elevated or depressed on palpation or that it 
is adherent to the underlying tissue.  An increased 
evaluation is also not warranted pursuant to the rating 
criteria of Diagnostic Codes 7803, 7804, and 7805 because 
there is no evidence suggesting that the veteran's left 
forehead scar is or has ever been unstable, painful, or 
resulted in limitation of motion of the forehead. 

Accordingly, the preponderance of the evidence is against an 
initial compensable evaluation for the veteran's left 
forehead scar for any period of time during the course of the 
appeal.  As the preponderance of the evidence is against the 
claim for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim for an increased rating 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
1 Vet. App. at 50.


ORDER

Entitlement to an initial compensable evaluation for a left 
forehead scar is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


